NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10123

                Plaintiff-Appellee,             D.C. Nos.
                                                2:17-cr-00115-TLN-1
 v.                                             2:17-cr-00115-TLN

PATRICK SLAVIN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                      Argued and Submitted February 7, 2022
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,** District
Judge.

      Patrick Slavin was indicted on twelve counts of mail fraud under 18 U.S.C.

§ 1341, and nine counts of wire fraud under 18 U.S.C. § 1343. After a psychiatric

evaluation, the district court determined that Slavin was incompetent to stand trial.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
The district court later issued an order authorizing the government to administer

medication against Slavin’s wishes to render him competent. Slavin appeals that

order.

         We have jurisdiction to review an order for involuntary medication under the

collateral order exception to 28 U.S.C. § 1291. United States v. Onuoha, 820 F.3d

1049, 1051 (9th Cir. 2016); Sell v. United States, 539 U.S. 166, 176 (2003). The

only issue in this appeal is whether the government has shown “important

governmental interests” in prosecuting this case, as required for an order of

involuntary medication to restore trial competency. Sell, 539 U.S. at 180. This

issue is “primarily a legal question,” so we review the district court’s order de

novo. United States v. Ruiz-Gaxiola, 623 F.3d 684, 693 (9th Cir. 2010). We

affirm.

         The first issue is whether Slavin’s alleged offense, which arises out of his

alleged participation in a fraudulent investment scheme, is serious. To analyze

whether a crime is sufficiently serious to support an important governmental

interest in administering medication to restore competency, the “starting point” is

the length of a sentence the defendant likely would face under the federal

Sentencing Guidelines; we then consider other relevant factors. United States v.

Hernandez-Vasquez, 513 F.3d 908, 919 (9th Cir. 2008); Onuoha, 820 F.3d at 1055

(observing that relevant considerations include “the specific facts of the alleged


                                            2
crime as well as the defendant’s criminal history”).1 Slavin acknowledges that his

Guidelines range is between 70 and 87 months. That range significantly exceeds

Guidelines ranges that we have found to indicate serious offenses when combined

with other circumstances showing seriousness. See Onuoha, 820 F.3d at 1055

(range of 27–33 months); United States v. Gillenwater, 749 F.3d 1094, 1101 (9th

Cir. 2014) (range of 33–41 months). The facts alleged in this case—a fraudulent

investment scheme spanning roughly eight years and costing investors at least $1.7

million—also indicate a serious offense that the government ordinarily would have

an important interest in prosecuting.

      Although Slavin asserts that the government’s interest in prosecution is

diminished because the public already understands that fraud is a serious crime, we

never have suggested that the government only has an important interest in

prosecuting crimes that are poorly understood. The government maintains an

interest in showing that a serious crime “will result predictably in conviction and a

serious penalty of incarceration.” Onuoha, 820 F.3d at 1055 (emphasis added).

      We also find no error in the district court’s observation that prosecution may

carry enhanced value as a means of general deterrence where, as here, the alleged


1
      We adopted this approach in 2008, after the Sentencing Guidelines already
had become merely advisory. Hernandez-Vasquez, 513 F.3d at 919. Despite their
advisory nature, we recognized that the likely Guidelines range is the “best
available predictor” of the length of a defendant’s incarceration—albeit “not,
however, the only factor that should be considered.” Id.

                                          3
offense is a white-collar crime, whose perpetrators “often calculate the financial

gain and risk of loss.” United States v. Martin, 455 F.3d 1227, 1240 (11th Cir.

2006); United States v. Sample, 901 F.3d 1196, 1200 (10th Cir. 2018) (recognizing

that Congress, in adopting the Sentencing Factors at 18 U.S.C. § 3553(a),

determined general deterrence to be “particularly important in the area of white

collar crime”) (quoting S. Rep. No. 98-225, at 76 (1983), reprinted in 1984

U.S.C.C.A.N. 3182, 3259). And a conviction would send a stronger deterrent

signal to prospective fraudsters than would the mere fact that Slavin has spent

several years in pretrial custody. See Onuoha, 820 F.3d at 1056 (noting “an

important distinction between incarceration itself, and the significance for society

of gaining a criminal conviction for a defendant’s violation of the law”).

      Slavin, who has already been in pretrial custody for approximately 53

months, asserts that the length of that custody is a special circumstance that

reduces the government’s interest in prosecuting him. This period is more than a

year short of the lower end of his Guidelines range of 70 to 87 months. The

duration of Slavin’s pretrial confinement thus “moderate[s]” but does “not

eliminate” the “importance of the governmental interest in prosecution.” See Sell,

539 U.S. at 186.

      No other special circumstance reduces the government’s important interest

in prosecuting this case. We therefore agree with the district court that it is proper


                                          4
for the government to administer medication involuntarily to render the defendant

competent to stand trial.

AFFIRMED.




                                        5